Citation Nr: 0303728	
Decision Date: 03/05/03    Archive Date: 03/18/03	

DOCKET NO.  00-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angles, 
California


THE ISSUE

Entitlement to a grant for an automobile allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
July 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office which denied the veteran entitlement to an 
automobile allowance.  This determination granted the veteran 
entitlement to adaptive equipment only.  

The veteran appeared and offered testimony before the 
undersigned member of the Board before a personal hearing on 
appeal at the RO.  A transcript of the veteran's testimony 
has been associated with his claims file.  At this hearing 
the veteran requested equitable relief under the provisions 
of 38 U.S.C.A. § 503 (West 1991).  A grant of equitable 
relief is solely within the discretion of the Secretary of 
Veterans Affairs.  It is not within the Board's jurisdiction.  
See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request 
will be referred to the Chairman of the Board for 
consideration under 38 C.F.R. § 2.7 (2002) after this 
decision of the Board has been issued.  

Lastly, the Board observes that the veteran was furnished a 
statement of the case in March 2000 addressing the issue of 
entitlement to special monthly compensation based on the loss 
of use of one foot.  At the personal hearing on appeal it was 
indicated that the only issue for appellate review was 
entitlement to a grant for automobile and adaptive equipment.  
Accordingly, the appeal is so limited. 


FINDINGS OF FACT

1.  The RO had notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
necessary for disposition of the appeal.  

2.  The veteran's service-connected disabilities do not 
include the loss or permanent loss of use of one or both 
feet, the loss or permanent loss of one or both hands, or 
permanent impairment of vision of both eyes to the required 
degree.  


CONCLUSION OF LAW

The basic eligibility requirements for a grant for an 
automobile allowance have not been met.  38 U.S.C.A. §§ 3902, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.808 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
a claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  It is furthermore 
disclosed that the VA has also met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  In this regard, the veteran and his representative 
have been provided with a notification letter, a rating 
decision and statement of the case informing them of the 
governing legal criteria, the evidence considered and the 
evidence needed to establish entitlement to the benefit 
sought as well as the reason for the determination reached.  
The veteran was provided a personal hearing.  Private and VA 
examinations of the veteran have been conducted and the 
examination reports have been associated with the veteran's 
claims file.  Therefore, it is concluded that the VA has 
complied with the VCAA, and that the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to establish basic entitlement to financial 
assistance in purchasing an automobile or other conveyance, 
it must be demonstrated that the veteran's service-connected 
disability includes the loss or permanent loss of use of one 
or both feet, the loss or permanent loss of one or both 
hands, or permanent impairment of vision of both eyes to the 
required degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of actual remaining function of the foot, whether the 
acts of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(II) (2002).  

Service connection has been established for osteoarthritis of 
the right hip status postoperative total arthroplasty, 
evaluated as 30 percent disabling; status postoperative 
fusion of the right knee, status post patellectomy, evaluated 
as 50 percent disabling; osteoarthritis of the left knee, 
status postoperative partial meniscectomy, evaluated as 10 
percent disabling; and osteoarthritis of the low back, status 
postoperative L4-5 diskectomy, evaluated as 10 percent 
disabling.  The combined service-connected evaluation is 80 
percent and the veteran has been found to be individually 
unemployable due to service-connected disabilities.  

The report of a June 2000 VA examination reflects that the 
veteran complained of symptoms of pain, weakness, stiffness, 
swelling, inflammation, dislocation, locking, fatigue and 
lack of endurance in the knee, hips and low back.  On 
physical examination the veteran was noted to get into and 
out of his chair with difficulty with no apparent ataxia or 
dyspnea.  He had significant limping while walking without a 
cane or crutches.  Examination of the lower extremities did 
not reveal any evidence of callosities, breakdown or unusual 
shoe wear pattern.  It was noted that the veteran does have 
limitation of function on standing and walking secondary to 
right knee fusion and as a result requires crutches as an 
assistive device for ambulation.  The examiner stated that 
regarding the effect of this condition, on the veteran's 
daily activities, he is limited when standing, walking, 
climbing, kneeling, crouching, running, and/or lifting.  He 
added that for the remaining function of the lower 
extremities the veteran would still be able to stand and walk 
but for a limited time only and as tolerated.  

The report of an October 2001 examination of the veteran by a 
private physician, H. Harlan Bleecker, M.D., notes following 
a comprehensive review of the veteran's medical record and 
physical examination of the veteran that the veteran is able 
to ambulate only in short distances with an assistive device 
like brace on the left knee and crutches.  The veteran can 
maintain balance, propulsion and support in activities that 
require slow mobility for short periods of time like walking, 
standing, and climbing a few steps up stairs.  However, due 
to the right knee fusion and hip replacement, the veteran is 
limited from any prolonged standing, walking, climbing 
several flights of stairs, gardening and lifting.  Dr. 
Bleecker added that there is no indication for right foot 
amputation with replacement of prosthesis since the veteran's 
right foot is still able to serve its function in balance, 
propulsion, and ambulation.  

As noted in the introduction section of this decision, the 
veteran has been granted entitlement to adaptive equipment 
only by the RO rating decision in November 2001.  

In a VA letter dated on December 3, 2001, the veteran was 
erroneously notified by the RO that his application for 
financial assistance in purchasing an automobile was 
approved.  A subsequent RO letter dated December 14, 2001, 
informed the veteran that the letter sent to him on December 
3, 2001, was in error and an application for adaptive 
equipment only had been approved.  

At his personal hearing in September 2002 the veteran's 
representative conceded that the veteran does not have loss 
of use of his foot but suffers from ankylosis of the knee.  
It was stated, therefore, that the veteran, thus, was not at 
this time seeking entitlement to VA benefits based on loss of 
use of the foot.  Testimony elicited from the veteran was to 
the effect that when he received the initial notification 
letter from VA erroneously informing him that he had been 
granted VA financial assistance in purchasing an automobile, 
he acted on that letter.  He said prior to its rescission he 
contracted for the purchase of a conversion van, with an 
automobile dealership to his financial detriment.  He stated 
that in light of his reliance on the VA's letter of 
December 3, 2001, he is seeking equitable relief under the 
provisions of 38 C.F.R. § 2.7.

The veteran's service-connected disabilities do not result in 
any loss of vision.  There is no competent medical evidence 
indicating that the veteran's service-connected back, right 
hip and bilateral knee disabilities result in the loss or 
permanent loss of use of one or both feet or one or both 
hands.  Rather, the competent medical evidence indicates that 
the veteran continues to have use of both feet and both 
hands.  Therefore, a preponderance of the evidence is against 
a finding that the veteran's service-connected disabilities 
result in the loss or permanent loss of use of one or both 
feet or one or both hands or permanent impairment of vision 
of both eyes.  Therefore, a preponderance of the evidence is 
against a finding that the veteran meets the basic criteria 
for a grant of an automobile allowance.  


ORDER

A grant for automobile allowance is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

